The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kawai et al, US 2004/0116836 A1, which discloses a pair of leg orthoses comprising a foot support, ankle articulation, calf structure, knee articulation, and thigh structure (Figures 2, 4; paragraphs 0066+, 0103, 0146, 0151, 0153); sensors configured to measure calf or shin inclination angle, knee flexion angle, and vertical acceleration (Figure 3; paragraphs 0071, 0073-0074, 0079-0080, 0097+, 0150); and a control unit configured to detect successive gait cycles depending on values measured by the sensors (Figures 3, 14; paragraphs 0077+, 0124, 0147, 0152) and to apply or effect said cycle by varying the flexion angle with a knee actuator (paragraphs 0088, 0132, 0140, 0146).  The preamble of claim 10 merely states purposes or intended uses of the invention (MPEP §§ 2111.02 II and 2114).  The further limitations of the dependent claims are readily apparent (MPEP § 707) from the explanation and passages cited above.
Claims 2, 5-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al., US 2004/0116836 A1.  Regarding claim 2, pluralities of uniaxial gyroscopes and accelerometers would have been obvious, if not inherent, from the fact that the accelerometers may take the form of separate horizontal and vertical accelerometers or of integral biaxial accelerometers (paragraphs 0072, 0101) and the gyroscopes are employed to ascertain joint angular velocities (paragraph 0071, 0019).  Regarding claims 5-6, detecting vertical accelerations above and below certain thresholds for periods of time would have been obvious in order “to determine which leg or legs are in contact with the ground” (paragraphs 0044, 0092) and whether the user is standing, seated, climbing or descending stairs or an incline, or ambulating along a level surface (paragraphs 0055-0062, 0078-0079, 0152).  Regarding claim 9, the system being used for patients suffering from spinal cord injury, stroke, traumatic brain injury, multiple sclerosis, cerebral palsy, or poliomyelitis would have been obvious to the ordinary practitioner at the effective filing date of the present invention in view of paragraphs 0003, 0150, and 0153; securing the human assist device to the foot, calf, and thigh would have been immediately obvious, if not inherent, in order to impart forces to the user in walking upstairs, moving against heavy loads, and so on (e.g., paragraph 0153).
			Response to Applicant’s Remarks
	Applicant argues that the examiner “has failed to establish that the cited reference is related to orthotics” (Applicant’s reply of August 11, 2022: page 5, line 17).  The definition of “orthosis” (e.g., Applicant’s claim 1, line 2) is “[a]n external orthopaedic appliance, as a brace or splint, that prevents or assists movement of the spine or the limbs” (Stedman’s Medical Dictionary, 26th ed.: 1995), with “orthopaedics” being “[t]he medical specialty concerned with the preservation, restoration, and development of form and function of the musculoskeletal system, extremities, spine, and associated structures by medical, surgical, and physical methods” (ibid.).  The Kawai et al. system is explicitly directed to a human assist system that interactively provides motion assistance to the extremities during a gait cycle and other activities and thus plainly falls within the scope of “orthosis”.
	Applicant asserts that “the cited reference is silent with respect to a ‘leg flexion-extension cycle’ ” (Applicant’s reply of August 11, 2022: page 6, lines 8-9).  The Kawai et al. system entails monitoring in real time (paragraph 0147) various parameters such as knee flexion angle (paragraphs 0073-0074) over successive gait cycles, which innately involve hip flexions and extensions, knee flexions and extensions, and ankle plantarflexion and dorsiflexion movements.  Figures 1-2, for instance, illustrate a rear leg knee that is flexed or about to be flexed and a forward leg knee that is extended or about to be extended during its weight bearing phase; leg motion determining module 25 (Figure 3) identifies single and double leg support phases (paragraph 0078).  Applicant (and not the examiner) has the burden to precisely define the scope of the claimed invention (In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997)).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774